       Case 1:20-cv-00240-NONE-SAB Document 40 Filed 06/02/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   RONDEL DELBERT GARDNER,                            No.: 1:20-cv-00240-NONE-SAB (PC)
12                  Plaintiff,
                                                        ORDER ADOPTING FINDINGS AND
13           v.                                         RECOMMENDATIONS

14   GAVIN NEWSOM, et.al.,                              (Doc. No. 36)

15                  Defendants.
16
17           Plaintiff Rondel Delbert Gardner is proceeding in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant

19   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 22, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that plaintiff’s motion for a temporary restraining order and/or preliminary injunction

22   be denied. (Doc. No. 36.) The findings and recommendations were served on plaintiff and contained

23   notice that objections were due within twenty-one (21) days. (Id.) No objections were filed, and the

24   deadline to do so has now passed.

25           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a de

26   novo review of the case. Having carefully reviewed the entire file, the court concludes that the
27   magistrate judge’s findings and recommendations are supported by the record and by proper analysis.

28   /////

                                                         1
      Case 1:20-cv-00240-NONE-SAB Document 40 Filed 06/02/20 Page 2 of 2



1
          Accordingly,
2
          1.    The findings and recommendations issued on April 22, 2020 (Doc. No. 36), are adopted
3
                in full; and
4
          2.    Plaintiff’s motion for a temporary restraining order and/or preliminary injunction (Doc.
5
                No. 34) is denied.
6
7    IT IS SO ORDERED.
8
       Dated:   June 2, 2020
9                                                 UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
